Citation Nr: 0029735	
Decision Date: 11/13/00    Archive Date: 11/16/00

DOCKET NO.  99-16 468	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to a rating in excess of 30 percent for service-
connected residuals of right lateral meniscectomy, status 
post arthroplasty, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 

INTRODUCTION

The veteran served on active duty from October 1965 to 
October 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
St. Petersburg, Florida, in which the RO denied the veteran's 
claim of entitlement to a rating in excess of 30 percent for 
service-connected residuals of right lateral meniscectomy, 
status post arthroplasty, currently evaluated as 30 percent 
disabling.


FINDINGS OF FACT

1.  The veteran's residuals of right lateral meniscectomy, 
status post arthroplasty, have been shown to be manifested by 
chronic right knee pain; severe right knee limitation of 
motion, uncontroverted complaints of daily pain, as well as 
periodic swelling, weakness and fatigue, and no prosthetic 
abnormalities.

2.  The evidence does not reflect that the veteran has an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
disability rating standards for his knee disability.


CONCLUSION OF LAW

The criteria for a 60 percent schedular evaluation, but not 
in excess thereof, for residuals of a right lateral 
meniscectomy, status post arthroplasty have been met.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 3.321, 4.71, 4.71a, 
Diagnostic Code 5055 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board first notes that in October 1969, the RO granted 
service connection for residuals of a right lateral 
meniscectomy, evaluated as 10 percent disabling.  In 
September 1995, the Board increased this rating to 30 
percent.  

Records from the New England Baptist Hospital, dated between 
March and April of 1998, show that the veteran underwent a 
total knee replacement in March 1998.

In March 1999, the RO granted a 100 percent evaluation for 
the veteran's right knee disability, effective from March 25, 
1998 to April 30, 1999.  The same rating decision established 
a 30 percent evaluation to be effective from May 1, 1999.  In 
March 1999, the veteran was afforded a VA examination of his 
right knee.  Based on this report, in May 1999, the RO 
assigned a 30 percent rating for the veteran's right knee 
disability, which it characterized as "residuals of right 
lateral meniscectomy, status post arthroplasty."  The RO 
assigned an effective date of May 1, 1999.  The veteran has 
appealed.  

Disability evaluations are determined by comparing the 
veteran's current symptomatology with the criteria set forth 
in the Schedule For Rating Disabilities. 38 U.S.C.A. § 1155; 
38 C.F.R. Part 4 (1999).  Under 38 C.F.R. § 4.71a, Diagnostic 
Code 5055, replacement of either knee joint with a prosthesis 
warrants assignment of a 100 percent evaluation for a period 
of one year following implantation of the prosthesis.  This 
period commences at the conclusion of the initial grant of a 
total rating for one month following discharge from the 
hospital under the provisions of 38 C.F.R.§ 4.30.  
Thereafter, a minimum 30 percent disability evaluation will 
be assigned.  A maximum 60 percent evaluation under the 
regular schedular standards may be assigned for chronic 
residuals consisting of severely painful motion or severe 
weakness in the affected lower extremity.  

In this case, the relevant evidence consists of a VA 
examination report and several VA outpatient treatment 
reports.  Specifically, a VA joints examination report, dated 
in March 1999, shows that the veteran complained of constant 
burning pain in the right knee, and stiffness.  He denied 
swelling and instability.  He stated that his right knee did 
not give way, but that it fatigued easily, particularly from 
walking.  He reported unpredictable day-long flare ups that 
rated a "six" on a scale of one to ten, and which were 
associated with an increased limitation of motion and 
impaired function.  He alleviated his flare-ups with rest and 
Advil.  He denied using crutches or braces, although he 
stated that he occasionally used a cane.  On examination, 
there was a 23 centimeter (cm.) x 2 millimeter (mm.) well-
healed post-surgical scar in the vertical part of the right 
leg secondary to knee replacement.  There was also a lateral 
scar cruciate about 10 cm. x 1 cm. secondary to meniscal 
surgery.  The right knee had extension to two degrees, and 
flexion to 90 degrees, with both movements causing pain.  The 
right knee could be forced to 100 degrees.  There was no 
crepitation on movement.  The diagnosis was status post right 
knee replacement secondary to injury.

The claims file contains VA outpatient treatment reports, two 
of which are dated in August 1999, and one which is dated in 
February 2000.  The August 1999 reports collectively show 
that the veteran complained of pain, edema and a burning 
sensation in his right lower extremity.  On examination, 
there was mild effusion, and no tenderness to palpation.   
There was no joint instability.  One report indicates that 
the veteran had right knee flexion to 90 degrees.  The second 
report notes that he had complete right knee extension, and 
60 degrees of flexion.  X-rays revealed a well-seated TKA 
(total knee arthroplasty) with no sign of loosening.  
Position and alignment were good.  He was prescribed Indocin 
and Flexeril.  The February 2000 report notes that the 
veteran complained of daily pain as well as a burning 
sensation and edema down his leg.  He reported that 
strengthening and stretching exercises had not helped his 
symptoms.  On examination, the right knee was warm with 
edema, and there was pain on motion.  The assessment 
indicated that a new knee brace might be warranted.  His 
medications were apparently refilled.  

A review of the veteran's written statements, and the 
transcript of his hearing, held in February 2000, shows that 
he asserts that a rating in excess of 30 percent is warranted 
for his right knee disability because he has pain, stiffness, 
weakness and swelling.  He complains that he has difficulty 
performing many activities of daily living, such as 
difficulty negotiating stairs and dressing, and an inability 
to get in and out of a bathtub.

The Board has reviewed the probative evidence of record 
including the veteran's statements and testimony on appeal.  
The veteran's residuals of right lateral meniscectomy, status 
post arthroplasty, have been shown to be manifested by 
chronic right knee pain, associated severe right knee 
limitation of motion, uncontroverted complaints of daily 
pain, as well as periodic swelling, weakness and fatigue, and 
no prosthetic abnormalities.  The Board therefore finds that 
assignment of a 60 percent evaluation is warranted.  This 
evaluation represents the maximum schedular evaluation for 
chronic total knee replacement residuals.  38 C.F.R. § 4.71a, 
Diagnostic Code 5055.  The assigned diagnostic code is 
squarely on point and any resort to other diagnostic codes 
would be inappropriate.

The Board further notes that in Esteban v. Brown, 6 Vet. App. 
259, 262 (1994), the Court held that evaluations for distinct 
disabilities resulting from the same injury could be combined 
so long as the symptomatology for one condition was not 
"duplicative of or overlapping with the symptomatology" of 
the other condition.  The Board notes that while the surgical 
scars on the veteran's right knee were identified on VA 
examination in March 1999, there is no evidence of 
compensable manifestations of the surgery scars.  See 38 
C.F.R. § 4.118, Diagnostic Codes 7803, 7804, 7805 (1999).  
Thus, there is no objective evidence on which to base the 
assignment of separate evaluation for scarring as a residual 
of right knee surgery during the period in question.  

Finally, it is observed that in March 2000, the RO declined 
to refer the veteran's claim for further consideration by VA 
officials for an extraschedular rating pursuant to 38 C.F.R. 
§ 3.321(b) (1999).  While the veteran has not specifically 
disputed the RO determination, the Board concur with the RO 
finding, as it does not appear from a review of the medical 
evidence that referral for consideration of an extraschedular 
rating is indicated.  In Floyd v. Brown, 9 Vet. App. 88 
(1996), the Court held that the Board does not have 
jurisdiction to assign an extraschedular rating under 
38 C.F.R. § 3.321(b)(1) in the first instance.  However, the 
Board is obligated to seek out all issues that are reasonably 
raised from a liberal reading of documents or testimony of 
record and to identify all potential theories of entitlement 
to a benefit under the law and regulations.  In Bagwell v. 
Brown, 9 Vet. App. 337 (1996), the Court clarified that it 
did not read the regulation as precluding the Board from 
affirming an RO conclusion that a claim does not meet the 
criteria for submission pursuant to 38 C.F.R. § 3.321(b)(1) 
or from reaching such a conclusion on its own.  Moreover, the 
Court did not find the Board's denial of an extraschedular 
rating in the first instance prejudicial to the appellant, as 
the question of an extraschedular rating is a component of 
the appellant's claim and the appellant had full opportunity 
to present the increased rating claim before the RO.  
Bagwell, 9 Vet. App. at 339.

In exceptional cases where schedular evaluations are found to 
be inadequate, the RO may refer a claim to the Under 
Secretary for Benefits or the Director, Compensation and 
Pension Service, for consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities."  38 C.F.R. § 3.321(b)(1).  
"The governing norm in these exceptional cases is:  A 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards."  Id.  In this regard, the 
schedular evaluation assigned for the veteran's knee 
disability described above is not deemed to be inadequate.  
As fully detailed above, the medical evidence reflects that 
the veteran's disability warrant entitlement to increased 
compensation to the maximum allowable 60 percent under the 
regular schedular criteria, but it does not appear that the 
veteran has "exceptional or unusual" impairment associated 
with his knee disability.  

Furthermore, it is not shown by the evidence that the veteran 
has required hospitalization in the recent past for his 
disability.  As noted earlier, he was last hospitalized for 
his disability in 1998.  There is also no evidence of unusual 
circumstances associated with his disability.  With respect 
to employment, it is not claimed or shown by the evidence of 
record that the veteran is experiencing marked interference 
with employment that would render impractical the application 
of the regular rating standards.   Accordingly, the Board 
concludes that the RO's nonreferral under section 3.321(b)(1) 
for extraschedular consideration was in order.


ORDER

A 60 percent evaluation, but not in excess thereof, for the 
veteran's residuals of right lateral meniscectomy, status 
post arthroplasty is granted, subject to the laws and 
regulations governing the award of monetary benefits.



		
	JOAQUIN AGUAYO-PERELES
	Veterans Law Judge
	Board of Veterans' Appeals



 
- 2 -


- 3 -


